Execution Copy
 
SECURITY AGREEMENT
 
Dated as of September 22, 2008
 
between
 
FORTICELL BIOSCIENCE, INC.,
 
as Grantor,
 
and
 
PAUL ROYALTY FUND, L.P.,
 
as Grantee
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

       
Page
ARTICLE I DEFINITIONS
 
1
     
Section 1.1.
 
Certain Terms.
 
1
Section 1.2.
 
Sale Agreement Definitions.
 
2
Section 1.3.
 
UCC Definitions.
 
2
Section 1.4.
 
Other Interpretive Provisions.
 
3
         
ARTICLE II SECURITY INTEREST
 
3
     
Section 2.1.
 
Grant of Security.
 
3
Section 2.2.
 
Continuing Security Interest.
 
4
Section 2.3.
 
Grantor Remains Liable.
 
5
         
ARTICLE III REPRESENTATIONS AND WARRANTIES
 
5
     
Section 3.1.
 
Location of Collateral, etc.
 
5
Section 3.2.
 
Ownership; No Liens.
 
5
Section 3.3.
 
Validity.
 
6
Section 3.4.
 
Intellectual Property.
 
6
Section 3.5.
 
Authorization, Approval.
 
6
Section 3.6.
 
Enforceability.
 
6
         
ARTICLE IV COVENANTS
 
6
     
Section 4.1.
 
As to Receivables.
 
7
Section 4.2.
 
Insurance.
 
8
Section 4.3.
 
Intellectual Property.
 
8
Section 4.4.
 
Transfers and Other Liens.
 
8
Section 4.5.
 
Further Assurances.
 
9
Section 4.6.
 
General Covenants.
 
9
         
ARTICLE V RIGHTS AND DUTIES OF GRANTEE
 
10
     
Section 5.1.
 
Grantee Appointed Attorney-in-Fact.
 
10
Section 5.2.
 
Grantee May Perform.
 
10
Section 5.3.
 
Limitations on Duties of Grantee.
 
11
Section 5.4.
 
Reasonable Care.
 
11
         
ARTICLE VI REMEDIES
 
11
     
Section 6.1.
 
Certain Remedies.
 
11

 
i

--------------------------------------------------------------------------------


 
ARTICLE VII MISCELLANEOUS PROVISIONS
 
12
     
Section 7.1.
 
Amendments.
 
12
Section 7.2.
 
Release of Collateral.
 
13
Section 7.3.
 
Notices.
 
13
Section 7.4.
 
Waiver; Cumulative Remedies.
 
14
Section 7.5.
 
Successors and Assigns.
 
14
Section 7.6.
 
Counterparts.
 
14
Section 7.7.
 
Severability.
 
14
Section 7.8.
 
Governing Law and Jurisdiction.
 
15
Section 7.9.
 
Waiver of Jury Trial.
 
15

 
Exhibits
     
Exhibit A
Form of Patent Security Agreement
   
Schedules
     
Schedule I
Locations of Certain Collateral
Schedule II
Offices For Filing Financing Statements
Schedule 3.1
Names and Corporate Reorganizations and Mergers
Schedule 3.2
Lien Exceptions

 
ii

--------------------------------------------------------------------------------


 
SECURITY AGREEMENT
 
SECURITY AGREEMENT (as amended, supplemented or otherwise modified from time to
time, this "Security Agreement"), is dated as of September 22, 2008 and entered
into between FORTICELL BIOSCIENCE, INC., a Delaware corporation (the "Grantor"),
and PAUL ROYALTY FUND, L.P., a Delaware limited partnership (the "Grantee").
 
RECITALS
 
WHEREAS, Grantor and Grantee have entered into an Agreement dated as of
September 22, 2008 (the "Sale Agreement") pursuant to which Grantee is selling,
and Grantor is purchasing and redeeming, the Securities (as defined in the Sale
Agreement) for consideration, including payment by Grantor of the Deferred
Purchase Price (as defined in the Sale Agreement), subject to the terms and
conditions in the Sale Agreement;
 
WHEREAS, in order to induce Grantee to enter into the Sale Agreement, Grantor is
entering into this Agreement as Security for the payment and performance by
Grantor of its obligations under the Sale Agreement; and
 
WHEREAS, it is a condition precedent to Grantee's entering into the Sale
Agreement and selling the Securities to Grantor that Grantor grant to Grantee
the security interests contemplated by this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor hereby agrees, for the benefit of
Grantee, as follows:
 
ARTICLE I
 
DEFINITIONS
Section 1.1. Certain Terms.
 
The following terms (whether or not underscored) when used in this Security
Agreement, including its preamble and recitals, shall have the following
meanings:
 
"Account" shall have the meaning as provided in the UCC.
 
"Collateral" shall have the meaning set forth in Section 2.1.
 
"Event of Default" shall mean there has occurred a breach or default by Grantor
of any of the Obligations.
 
"General Intangible" shall have the meaning as provided in the UCC.
 
"Grantee" shall have the meaning set forth in the preamble hereto.
 

--------------------------------------------------------------------------------


 
"Grantor" shall have the meaning set forth in the preamble hereto.
 
"Instrument" shall have the meaning as provided in the UCC.
 
"Intellectual Property" shall have the meaning set forth in the Sale Agreement.
 
"Obligations" shall mean any and all obligations of Grantor under the Sale
Agreement, including the obligation to pay the Deferred Purchase Price, and the
Security Documents.
 
"Patent License" means any written agreement now or hereafter in existence
granting to Grantor any right to use any invention on which a patent is in
existence.
 
"Patent Security Agreement" means the Patent Security Agreement executed and
delivered by Grantor to Grantee and attached hereto as Exhibit A, as such
agreement may be amended, supplemented or otherwise modified from time to time.
 
"Proceeds" shall have the meaning as provided in the UCC.
 
"Receivables" shall have the meaning set forth in Section 2.1(c).
 
"Sale Agreement" shall have the meaning set forth in the recitals hereto.
 
"Security Agreement" shall have the meaning set forth in the preamble hereto.
 
"Security Documents" shall mean this Security Agreement and the Patent Security
Agreement.
 
"UCC" means the Uniform Commercial Code as in effect on the date hereof in the
State of New York, as amended from time to time, and any successor statute;
provided that if by reason of mandatory provision of law, the perfection or the
effect of perfection or non-perfection of the security interest in the
Collateral is governed by the Uniform Commercial Code of another jurisdiction,
"UCC" means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provision hereof relating to such perfection or effect of
perfection or non-perfection.
 
Section 1.2. Sale Agreement Definitions.
 
Unless otherwise defined herein or the context otherwise requires, terms used in
this Security Agreement, including its preamble and recitals, have the meanings
provided in the Sale Agreement.
 
Section 1.3. UCC Definitions.
 
Unless otherwise defined herein or the context otherwise requires, terms for
which meanings are provided in the UCC are used in this Security Agreement,
including its preamble and recitals, with such meanings.
 
2

--------------------------------------------------------------------------------


 
Section 1.4. Other Interpretive Provisions.
 
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
(b) The words "hereof," "herein," "hereunder" and similar words refer to this
Security Agreement as a whole and not to any particular provision of this
Security Agreement; and subsection, Section, Schedule, and Exhibit references
are to this Security Agreement unless otherwise specified.
 
(c)          (i) The term "documents" includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.
 
(ii) The term "including" is not limiting and means "including without
limitation".
 
(iii) The term "property" includes any kind of property or asset, personal or
mixed, tangible or intangible, other than real property.
 
(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Security Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of this Security Agreement, and (ii) references to any statute or
regulation are to be construed as including all statutory and regulatory
provisions consolidating, amending, replacing, supplementing, or interpreting
the statute or regulation.
 
(e) The captions and headings of this Security Agreement are for convenience of
reference only and shall not affect the interpretation of this Security
Agreement.
 
ARTICLE II
 
SECURITY INTEREST
 
Section 2.1. Grant of Security.
 
As collateral security for the prompt, full and faithful payment and performance
when due of the Obligations, Grantor hereby assigns, pledges, transfers and
grants to Grantee a continuing lien on and a security interest in all of
Grantor's right, title, and interest in and to the following property, wherever
the same may be now or hereafter located, whether now owned or hereafter
existing or acquired (the "Collateral"):
 
(a) all Intellectual Property (but with respect to Patents and Patent
applications and trademark applications and registrations, only those registered
and filed in the United States);
 
3

--------------------------------------------------------------------------------


 
(b) all contracts, agreements, Patent Licenses, and any other documents relating
thereto now or hereafter in effect, as they may be amended or otherwise modified
from time to time, that relate to the Intellectual Property or cryo-preserved or
fresh Orcel products (any and all such contracts, agreements, Patent Licenses
and documents being the "Agreements");
 
(c) all Accounts, contract rights, payment intangibles, Instruments, and General
Intangibles, in each case, constituting, comprising, evidencing or otherwise
relating to any of the foregoing Collateral (any and all such Accounts, contract
rights, payments intangibles, Instruments, and General Intangibles being the
"Receivables");
 
(d)  all books, records, data bases, and information, in each case, specifically
relating to any of the foregoing Collateral;
 
(e)  all money now or at any time in the possession or under the control of, or
in transit to Grantee or Grantor relating to any of the foregoing Collateral;
and
 
(f)  all products and Proceeds of and from any and all of the foregoing
Collateral, all proceeds which constitute property of the types described in
clauses (a) through (e) and, to the extent not otherwise included, all payments
under insurance (whether or not Grantee is the loss payee thereof), including
return premiums with respect thereto, or any indemnity, warranty, or guaranty
payable by reason of loss or damage to or otherwise with respect to any of the
foregoing Collateral;
 
provided, however, that the term "Collateral" shall not include, and Grantor
shall not be deemed to have granted a security interest in, any of Grantor's
right, title or interest in, or any rights under, any contract or other
agreement existing on the Closing Date to the extent that such grant would
result in a breach of a term of such contract or agreement prohibiting such
grant without the consent of the other party thereto, other than to the extent
that any such term would be rendered ineffective pursuant to Section 9-406 of
the UCC.
 
Section 2.2. Continuing Security Interest.
 
This Security Agreement shall create a continuing security interest in the
Collateral and shall:
 
(a) remain in full force and effect until the payment and performance in full of
all the Obligations;
 
(b) be binding upon Grantor and its successors, transferees and assigns; and
 
(c) inure, together with the rights and remedies of Grantee, to the benefit of
Grantee and its successors and assigns.
 
Upon the payment and performance in full of the Obligations, the security
interest granted herein shall terminate and all rights to the Collateral shall
revert to Grantor. Upon any such termination, Grantee will, at Grantor's sole
expense, promptly execute and deliver to Grantor such instruments and documents
necessary and as Grantor shall reasonably request to evidence such termination.
 
4

--------------------------------------------------------------------------------


 
Section 2.3. Grantor Remains Liable.
 
Anything herein to the contrary notwithstanding:
 
(a) Grantor shall remain liable under the contracts and agreements included in
the Collateral to the extent set forth therein and shall perform all of its
duties and obligations under such contracts and agreements to the same extent as
if this Security Agreement had not been executed;
 
(b) the exercise by Grantee of any of its rights and remedies hereunder shall
not release Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral; and
 
(c) Grantee shall not have any obligation or liability under any such contracts
or agreements included in the Collateral by reason of this Security Agreement,
and Grantee shall not be obligated to perform or fulfill any of the obligations
or duties of Grantor thereunder or to take any action to collect or (x) to make
any inquiry as to the nature or sufficiency of any payment Grantor may be
entitled to receive thereunder; (y) present or file and claim or (z) enforce any
claim for payment assigned hereunder.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Grantor represents and warrants to Grantee as follows:
 
Section 3.1. Location of Collateral, etc.
 
(a) On the date hereof, the place(s) of business and chief executive office of
Grantor and the office(s) where Grantor keeps its records concerning the
Receivables are located at the addresses set forth on Item A of Schedule I.
 
(b) Grantor has no trade name.
 
(c) Except as set forth on Schedule 3.1, during the past five years, Grantor has
not been known by any name different from the one set forth on the signature
page hereto, and Grantor has not been the subject of any merger or other
corporate reorganization.
 
(d) None of the Receivables is evidenced by a promissory note or other
instrument.
 
5

--------------------------------------------------------------------------------


 
Section 3.2. Ownership; No Liens.
 
Grantor owns the Collateral free and clear of any Liens except for the security
interest created by this Security Agreement and except as set forth on Schedule
3.2. No effective security agreement, financing statement, assignment,
equivalent security, lien or other instrument similar in effect covering all or
any part of the Collateral is on file or of record in any public office, except
such as may have been filed in favor of Grantee relating to this Security
Agreement and except as set forth on Schedule 3.2.
 
Section 3.3. Validity.
 
This Security Agreement creates a valid security interest in the Collateral
securing the payment and performance in full of the Obligations. Upon the filing
of appropriate financing statements in the applicable filing offices in the
jurisdictions listed in Schedule II, all filings, registrations and recordings
necessary or appropriate to create, preserve, protect and perfect the first
priority security interest granted by Grantor to Grantee in the Collateral will
have been accomplished and will create a perfected security interest therein
prior to the rights of all other Persons therein and subject to no other Liens.
 
Section 3.4. Intellectual Property.
 
The Patents constitute all registered Intellectual Property owned or used by
Grantor and the Agreements constitute all agreements relating to Intellectual
Property owned or used by Grantor. The execution, delivery and performance of
this Security Agreement by Grantor will not violate or cause a default under any
of the Intellectual Property or any material agreement in connection therewith.
 
Section 3.5. Authorization, Approval.
 
No authorization, approval, or other action by, and no notice to or filing with,
any Government Authority or other Person is required either:
 
(a) for the grant by Grantor of the security interest granted hereby or for the
execution, delivery, and performance of this Security Agreement by Grantor; or
 
(b) for the perfection of or exercise by Grantee of its rights and remedies
hereunder, other than the filing of financing statements in the offices listed
in Schedule II.
 
Section 3.6. Enforceability. 
 
This Security Agreement is the legally valid and binding obligation of Grantor,
enforceable against Grantor in accordance with its terms.
 
6

--------------------------------------------------------------------------------


 
ARTICLE IV
 
COVENANTS
 
Grantor hereby covenants and agrees that, so long as this Security Agreement
shall remain in effect, Grantor agrees to the following:
 
Section 4.1. As to Receivables. 
 
(a) Grantor shall keep its place(s) of business and its chief executive office
and the office(s) where it keeps its books and records (including those
concerning the Receivables) and all original copies of the Agreements located,
in each case, at its address specified in Schedule I, or, upon 30 days' prior
written notice to Grantee, at such other locations in a jurisdiction where all
actions required by the first sentence of Section 4.4 shall have been taken with
respect to the Receivables and the License Agreements; not change its name or
its state or place of incorporation or organization except upon 30 days' prior
written notice to Grantee; and hold and preserve such books and records.
 
(b) Except as otherwise provided in this subsection (b), until an Event of
Default has occurred and is continuing, Grantor shall continue to collect, at
its own expense, all amounts due or to become due Grantor under the Agreements.
In connection with such collections, provided no Event of Default shall have
occurred and be continuing, Grantor may take (and, at Grantee's direction, shall
take) such action as Grantor may deem necessary or advisable to enforce
collection of the Agreements. At any time after an Event of Default has occurred
and is continuing, Grantee shall have the right to notify the account debtors or
obligors under any Receivables of the security interest of Grantee in such
Receivables to Grantee and to direct such account debtors or obligors to make
payment to Grantee of any amounts due or to become due thereunder and enforce
collection of any of the Receivables by suit or otherwise and surrender, release
or exchange all or any part thereof, or adjust, settle or compromise or extend
or renew for any period (whether or not longer than the original period) any
indebtedness thereunder or evidenced thereby. If an Event of Default has
occurred and is continuing, upon the request of Grantee, Grantor will, at its
own expense, notify any parties obligated on any of the Receivables to make
payment to Grantee of any amounts due or to become due thereunder, and in such
event, Grantee is authorized to endorse, in the name of Grantor, any item
representing any payment on or other proceeds of any of the Receivables.
 
(c) After delivery to Grantor by Grantee of a notice that an Event of Default
has occurred and is continuing: (i) all amounts and proceeds (including
Instruments) received by Grantor in respect of any Receivables shall be received
in trust for the benefit of Grantee hereunder, shall be segregated from other
funds of Grantor, and shall be forthwith paid over to Grantee in the same form
as so received (with any necessary endorsements) to be held as cash collateral
and applied as provided by this Security Agreement; and (ii) Grantor shall not
adjust, settle, or compromise the amount or payment of any Receivable, or
release wholly or partly any account debtor or obligor thereof, or allow any
credit or discount thereon.
 
7

--------------------------------------------------------------------------------


 
(d) After the occurrence and during the continuance of an Event of Default, (A)
Grantee may in its own name or in the name of others communicate with account
debtors in order to verify with them to Grantee's reasonable satisfaction the
existence, amount and terms of any Receivables and (B) Grantee shall have the
right, at Grantor's expense, to make test verifications of the Receivables in
any reasonable manner and through any medium that it considers advisable, and
Grantor agrees to furnish all such assistance as Grantee may reasonably require
in connection therewith.
 
Section 4.2. Insurance.
 
Grantor will maintain or cause to be maintained at all times insurance against
loss or damage sufficient to cover all the Collateral that are of an insurable
nature to the same extent assets of a similar character are usually so insured
by companies similarly situated and owning like assets, with insurers believed
by Grantor to be responsible and reputable. If an Event of Default exists at the
time any insurance proceeds relating to the Collateral are received, all such
proceeds shall be paid to Grantee for application in accordance with the terms
and conditions of this Security Agreement.
 
Section 4.3. Intellectual Property.
 
Grantor shall concurrently herewith deliver to Grantee the Patent Security
Agreement and all other documents, instruments and other items as may be
necessary for Grantee to file such agreements with the United States Patent and
Trademark Office and any similar domestic or foreign office, department or
agency. If, before the Obligations are paid in full, Grantor obtains any new
Intellectual Property or rights thereto or becomes entitled to the benefit of
any Intellectual Property not listed on the schedules to each security
agreement, Grantor shall give to Grantee prompt written notice thereof, and
shall amend the respective security agreement to include any such new
Intellectual Property. Grantor shall: (a) preserve and maintain all rights in
the Intellectual Property; and (b) upon and after the occurrence of an Event of
Default, use its best efforts to obtain any consents, waivers or agreements
necessary to enable Grantor to exercise its remedies with respect to the
Intellectual Property. Grantor shall not abandon any right to file a patent or
trademark application relating to the Intellectual Property nor shall Grantor
abandon any pending patent or trademark application or patent, trademark or
copyright (including without limitation any Patents or Patent Licenses) without
the prior written consent of Grantee.
 
Section 4.4. Transfers and Other Liens.
 
Grantor shall not:
 
(a) grant a security interest in the Collateral that in any way conflicts with
Grantee's security interest pursuant to this Security Agreement or any of
Grantee's rights under this Security Agreement, including without limitation,
the exercise of remedies hereunder; or
 
(b) sell, assign (by operation of law or otherwise), lease, transfer or
otherwise dispose of any of, or grant any Person an option with respect to, the
Collateral.
 
8

--------------------------------------------------------------------------------


 
Section 4.5. Further Assurances.
 
Grantor agrees that, from time to time at its own cost and expense, Grantor will
promptly execute and deliver and will cause to be executed and delivered all
further instruments, assignments, notices, agreements and documents, including,
without limitation, financing and continuation statements, and will take all
further action and will cause all further action to be taken, that may be
reasonably necessary or desirable, or that Grantee may reasonably request, in
order to create, preserve, perfect and protect any security interest granted or
purported to be granted hereby and the priority thereof or to enable Grantee to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing Grantor will:
 
(a) if any Collateral shall be evidenced by a promissory note or other
instrument or negotiable document, deliver and pledge to Grantee hereunder such
promissory note, instrument or negotiable document duly endorsed and accompanied
by duly executed instruments of transfer or assignment, all in form and
substance reasonably satisfactory to Grantee;
 
(b) execute and file, record or register such financing or continuation
statements, or amendments thereto, and such other instruments, assignments or
notices, as may be necessary or desirable, or as Grantee may request, in order
to create, preserve, perfect and protect the security interests and other rights
granted or purported to be granted to Grantee;
 
(c) furnish to Grantee, from time to time, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as Grantee may reasonably request, and all in reasonable
detail; and
 
(d) at Grantee's request, appear in and defend any action or proceeding that may
affect Grantor's title to or Grantee's security interest in the Collateral.
 
With respect to the foregoing and the grant of the security interest hereunder,
Grantor hereby authorizes Grantee to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the
Collateral without the signature of Grantor where permitted by law. A carbon,
photographic, or other reproduction of this Security Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law.  
 
Section 4.6. General Covenants. 
 
Without limiting any of the foregoing covenants, Grantor agrees (a) not to use
or permit any Collateral to be used unlawfully or in material violation of any
provision of this Security Agreement, any other Transaction Document or any
applicable statute, regulation or ordinance or any policy of insurance covering
the Collateral; and (b) to pay promptly when due all taxes, assessments,
charges, encumbrances and Liens now or hereafter imposed upon or affecting any
Collateral.
 
9

--------------------------------------------------------------------------------


 
ARTICLE V
 
RIGHTS AND DUTIES OF GRANTEE 
 
Section 5.1. Grantee Appointed Attorney-in-Fact.
 
Grantor hereby irrevocably appoints Grantee (and all Persons designated for that
purpose) as Grantor's true and lawful attorney-in-fact, with full authority and
power in the place and stead of Grantor and in the name of Grantor, Grantee or
otherwise, from time to time in Grantee's discretion from and after the
occurrence and during the continuation of an Event of Default and at such time
or times thereafter as Grantee may, in its sole discretion determine, to take
any appropriate action and to execute any instrument that Grantee may deem
reasonably necessary or advisable to accomplish the purposes of this Security
Agreement (but Grantee shall not be obligated to and shall have no liability to
Grantor or any third party for failure so to do) including, without limitation:
 
(a) to ask, demand, collect, enforce, sue for, recover, compromise, receive, and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
 
(b) to receive, endorse, and collect any checks, drafts or other instruments,
documents, and chattel paper in connection with clause (a) above;
 
(c) to file any claims or take any action or institute any proceedings (or to
settle, adjust or compromise any such proceeding) that Grantee may deem
necessary or desirable for the collection of any of the Collateral or otherwise
to enforce the rights of Grantee with respect to any of the Collateral;
 
(d) to perform the affirmative obligations of Grantor hereunder (including all
obligations of Grantor pursuant to Section 4.4);
 
(e) to execute and deliver for and on behalf of Grantor any and all instruments,
documents, agreements, and other writings necessary or advisable for the
exercise on behalf of Grantor of any rights, benefits or options created or
existing under or pursuant to the Collateral; and
 
(f) to execute endorsements, assignments, or other instruments of conveyance and
transfer.
 
Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section 5.1 is irrevocable and coupled with an
interest.
 
Section 5.2. Grantee May Perform.
 
If Grantor fails to perform any agreement contained herein, Grantee may itself
(but shall not be obliged to) perform, or cause performance of, such agreement,
provided that Grantee shall in any event first have given Grantor written notice
of its intent to do the same and Grantor shall not have, within 30 days of such
notice (or such shorter period as Grantee may reasonably determine is necessary
in order to preserve the benefits of this Security Agreement with respect to any
material portion of the Collateral), paid such claim or obtained to Grantee's
satisfaction the release of the claim or Lien to which such notice relates.
Grantor agrees to reimburse Grantee upon demand for any costs and expenses,
including, without limitation, reasonable attorneys' fees, Grantee incurs while
acting as Grantor's attorney-in-fact hereunder, all of which costs and expenses
are included in the Obligations secured hereby.
 
10

--------------------------------------------------------------------------------


 
Section 5.3. Limitations on Duties of Grantee.
 
Grantee shall be obligated to perform such duties and only such duties as are
specifically set forth in this Security Agreement, and no implied covenants or
obligations shall be read into this Security Agreement against Grantee. If an
Event of Default has occurred and is continuing, Grantee shall exercise the
rights and powers vested in it by this Security Agreement, and shall not be
liable (except for its gross negligence or willful misconduct) with respect to
any action taken by it, or omitted to be taken by it, in accordance herewith.
 
Section 5.4. Reasonable Care.
 
It is understood and agreed between the parties hereto that Grantee's duty with
respect to the custody, safekeeping, and physical preservation of the Collateral
in its possession should be to deal with it in the same manner as Grantee deals
with similar property for its own account; provided, however, that Grantee shall
not be required to make any presentment, demand, or protest, or give any notice,
and need not take any action to preserve any rights against any other Person
with respect to the Collateral.
 
ARTICLE VI
 
REMEDIES
Section 6.1. Certain Remedies.
 
If any Event of Default shall have occurred and is continuing:
 
(a) Grantee may exercise in respect of the Collateral, in addition to other
rights available to it at law or in equity or otherwise, all the rights and
remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral) and also may (i) require Grantor to, and
Grantor hereby agrees that it will, at its expense and upon request of Grantee
forthwith, assemble all or part of the Collateral as directed by Grantee and
make it available to Grantee at a place to be designated by Grantee that is
reasonably convenient to both parties, (ii) exercise any and all rights and
remedies of Grantor under or in connection with the Collateral, (iii) withdraw
all monies, securities and other property in the Grantor accounts for
application to the Obligations, (iv) foreclose or otherwise enforce Grantee's
security interest in any manner permitted by law or provided for in this
Security Agreement, (v) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any place or places for cash, on credit, or for future delivery, and upon
such other terms as Grantee may deem commercially reasonable, (vi) recover from
Grantor all costs and expenses, including, without limitation, reasonable
attorneys' fees, incurred or paid by Grantee in exercising any right, power,
privilege or remedy provided by this Security Agreement or by law, (vii) without
notice or demand of legal process, all of which are hereby expressly waived by
Grantor, enter into property where any Collateral is located and take possession
thereof, and (viii) prior to the disposition of the Collateral, prepare it for
disposition in any manner and to the extent Grantee deems appropriate; provided,
however, that notwithstanding the foregoing to the contrary, Grantee may sell or
otherwise dispose the Collateral or any portion thereof in its then condition
without any preparation or processing. Grantor agrees that, to the extent notice
of sale shall be required by law, at least ten (10) days' prior notice to
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. Grantee
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. Grantee may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Upon any sale or other disposition pursuant to this Security
Agreement, Grantee shall have the right to deliver, assign and transfer to
grantee thereof the Collateral or portion thereof and transfer to grantee
thereof the Collateral or portion thereof so sold or disposed of. Each grantee
at any such sale or other disposition (including Grantee) shall hold the
Collateral free from any claim or right of whatever kind, including any equity
or right of redemption of Grantor and Grantor specifically waives (to the extent
permitted by law) all rights of redemption, stay or appraisal which it has or
may have under any rule of law or statute now existing or hereafter adopted.
 
11

--------------------------------------------------------------------------------


 
(b) All cash proceeds received by Grantee in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral shall be
applied: first, to all costs, fees and expenses incurred by Grantee; and second,
to the Obligations. If any non-cash proceeds are received in connection with any
sale of Collateral, Grantee shall not apply such non-cash proceeds to the
Obligations unless and until such proceeds are converted to cash; provided,
however, that if such non-cash proceeds are not expected on the date of receipt
thereof to be converted to cash within one year after such date, Grantee shall
nonetheless use commercially reasonable efforts to convert such non-cash
proceeds to cash within such one-year period. Any surplus of such cash or cash
proceeds held by Grantee after payment in full of all the Obligations shall be
paid over to Grantor or to whomsoever may be lawfully entitled to receive such
surplus.
 
 
ARTICLE VII
 
MISCELLANEOUS PROVISIONS
 
Section 7.1. Amendments.
 
No amendment, modification or waiver of any provision of this Security
Agreement, and no consent to any departure by Grantor herefrom shall in any
event be effective unless the same shall be in writing and signed by Grantee,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
12

--------------------------------------------------------------------------------


 
Section 7.2. Release of Collateral.
 
If any of the Collateral shall be sold, transferred, or otherwise disposed of by
Grantor in a transaction not prohibited by this Agreement, then Grantee shall,
at Grantor's written request, promptly execute and deliver to Grantor (at the
sole cost and expense of Grantor) such instruments or documents necessary and as
Grantor shall reasonably request to release the Liens created hereby on such
Collateral, including any necessary UCC amendment, termination statement or
partial termination statement.
 
Section 7.3. Notices.
 
Any notice, demand, request, waiver or other communication required or permitted
to be given hereunder shall be in writing and shall be effective (a) upon hand
delivery, by telecopy or facsimile at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.
 
Address of Grantee
 
Paul Royalty Fund, L.P.
c/o Paul Capital Advisors, L.L.C.
Two Grand Central Tower
140 East 45th Street, 44th Floor
New York, New York 10017
Attention: Lionel Leventhal
Telephone: (646) 264-1106
Facsimile: (646) 264-1101
 
with a copy to
 
Chadbourne & Parke LLP
30 Rockefeller Plaza
New York, New York 10012
Attention: Morton E. Grosz and A. Robert Colby
Telephone: (212) 408-5592
Facsimile: (212) 541-5369

 
Address of the Grantor
 
3960 Broadway
New York, New York 10032
Attention: Alan W. Schoenbart
Telephone: (646) 218-1885
Facsimile: (212) 740-2570
 
13

--------------------------------------------------------------------------------


 
with a copy to
 
Feder Kaszovitz Isaacson Weber Skala Bass & Rhine LLP
750 Lexington Avenue
New York, New York 10022
Attention: Gabriel Kaszovitz, Esq.
Telephone: (212) 888-8200
Facsimile: (212) 888-7776
 
Section 7.4. Waiver; Cumulative Remedies.
 
(a) No failure to exercise and no delay in the exercise, on the part of Grantee,
of any right, remedy, power, or privilege hereunder and no course of dealing
with respect thereto shall impair such right, remedy, power or privilege or be
construed to or operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof, or the exercise of any other right, remedy, power
or privilege.
 
(b) Grantor waives any right to require Grantee to proceed against any Person or
to exhaust any Collateral or to pursue any remedy in such Grantee's power.
 
(c) The rights, powers and remedies of Grantee under this Security Agreement
shall be in addition to all rights, powers and remedies given to Grantee by
virtue of any statute or rule of law, the Sale Agreement or any other agreement,
all of which rights, powers and remedies shall be cumulative and may be
exercised successively or concurrently without impairing Grantee's security
interest in the Collateral.
 
Section 7.5. Successors and Assigns.
 
The provisions of this Security Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that Grantor may not assign or transfer any of its rights or obligations
under this Security Agreement without the prior written consent of Grantee.
 
Section 7.6. Counterparts.
 
This Security Agreement may be executed in any number of separate counterparts,
each of which, when so executed, shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute but one and the same
instrument.
 
Section 7.7. Severability.
 
The illegality or unenforceability of any provision of this Security Agreement
or any instrument or agreement required hereunder shall not in any way affect or
impair the legality or enforceability of the remaining provisions of this
Security Agreement or any instrument or agreement required hereunder.
 
14

--------------------------------------------------------------------------------


 
Section 7.8. Governing Law and Jurisdiction.
 
(a) THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ITS CONFLICTS
OF LAW PRINCIPLES).
 
(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS SECURITY AGREEMENT MAY
BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTION AND DELIVERY OF THIS SECURITY
AGREEMENT, GRANTOR HEREBY IRREVOCABLY CONSENTS TO AND ACCEPTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY THE NON-EXCLUSIVE
JURISDICTION OF SUCH COURTS. GRANTOR HEREBY FURTHER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
SECURITY AGREEMENT OR ANY DOCUMENT RELATED HERETO.
 
Section 7.9. Waiver of Jury Trial.
 
EACH OF GRANTOR AND GRANTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
SECURITY AGREEMENT.
 
[Signature page follows]
 
15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Grantor and Grantee have caused this Security Agreement to
be duly executed and delivered by their respective duly authorized officers as
of the date first above written.
 
GRANTOR:
FORTICELL BIOSCIENCE, INC.
         
By:
/s/ Alan W. Schoenbart
     
Name: 
Alan W. Schoenbart
     
Title:
Chief Executive Officer
 

 
GRANTEE:
PAUL ROYALTY FUND, L.P.
           
By: 
Paul Capital Management, LLC,
     
its General Partner
               
By: 
Paul Capital Advisors, L.L.C.
       
Its Manager
                   
By: 
/s/ Lionel Leventhal
         
Name: 
Lionel Leventhal
         
Title:
Manager
 

 
[SIGNATURE PAGE TO SECURITY AGREEMENT]
 

--------------------------------------------------------------------------------


 
EXHIBIT A
to Security Agreement
 
FORM OF PATENT SECURITY AGREEMENT
 

--------------------------------------------------------------------------------


 
SCHEDULE I
to Security Agreement
 
LOCATIONS OF CERTAIN COLLATERAL
 
Place(s) Of Business And Chief Executive Office of Grantor:
 
Grantor's principal place of business and chief executive offices are located at
3960 Broadway, New York, New York 10032.


Addresses of the Properties at which Grantor Maintains Records Relating to the
Collateral:
 
3960 Broadway
New York, New York 10032
 

--------------------------------------------------------------------------------



SCHEDULE II
to Security Agreement
 
OFFICES FOR FILING FINANCING STATEMENTS
 
Delaware Secretary of State
UCC Division
P.O. Box 793
Dover, DE 19903
 

--------------------------------------------------------------------------------



SCHEDULE 3.1
to Security Agreement
 
NAMES AND CORPORATE REORGANIZATIONS AND MERGERS
 
On December 26, 2007 at 5:46 p.m., Orcel LLC, a Delaware limited liability
company, merged with and into Hapto Biotech, Inc., a Delaware corporation and a
wholly-owned subsidiary of Forticell Bioscience, Inc. (then known as Ortec
International, Inc.) with Hapto Biotech, Inc. as the surviving entity. On
December 26, 2007 at 6:04 p.m. Hapto Biotech, Inc. merged with and into
Forticell Bioscience, Inc. (then known as Ortec International, Inc.) with
Forticell Bioscience, Inc. the surviving entity.
 
On December 27, 2008, Forticell Bioscience, Inc. changed its name from Ortec
International, Inc. to Forticell Bioscience, Inc.
 

--------------------------------------------------------------------------------



SCHEDULE 3.2
to Security Agreement
 
LIEN EXCEPTIONS
 
None.
 

--------------------------------------------------------------------------------


 